Upon consideration of the petition filed by Defendant on the 31st of July 2015 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered *837and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 3rd of August 2015."
Upon consideration of the petition filed by Defendant on the 31st of July 2015 in this matter for a writ of certiorari to review the order of the Superior Court, Wake County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 3rd of August 2015."